Citation Nr: 1042793	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left knee 
disorder on a direct basis.
 
2.  Entitlement to service connection for residuals of status 
post anterior lateral ligament arthroscopic replacement of the 
left knee, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to January 
1995.  

The current appeal comes before the VA Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the VA Regional 
Office (RO) in Cheyenne, Wyoming that denied service connection 
for a left knee disorder as secondary to service-connected right 
knee disability.  By rating decision dated in June 2009, the RO 
reopened the claim of entitlement to service connection for left 
knee disability, characterized as status post anterior lateral 
ligament arthroscopic replacement of the left knee, and denied 
the claim de novo. 

The Board points out, however, that whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence has 
been presented sufficient to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue 
of entitlement to service connection for a left knee disorder on 
a direct basis has been recharacterized as such on the title 
page.

The Veteran was afforded a videoconference hearing in October 
2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.   

Following review of the record and resolution of the threshold 
issues of whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a left 
knee disorder on a direct basis, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for residuals of status post anterior 
lateral ligament arthroscopic replacement of the left knee was 
previously denied by RO rating decision in October 2005.  The 
Veteran did not appeal within one year of notification of the 
decision.

2.  The evidence added to the record since the final 
determination is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection 
for residuals of status post anterior lateral ligament 
arthroscopic replacement of the left knee on a direct basis is 
final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of status post 
anterior lateral ligament arthroscopic replacement of the left 
knee on a direct basis has been received. 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service 
connection for a left knee disability on a direct basis.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court of Appeals for Veterans Claims (Court) has held, 
however, that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  Therefore, in view of the Board's favorable decision 
with respect to the threshold issue of whether new and material 
evidence has been received to reopen the claim of entitlement to 
a left knee disorder on a direct basis, further assistance is 
unnecessary to aid the appellant in substantiating this aspect of 
the appeal.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Factual Background and Legal Analysis

Service connection for residuals of status post anterior 
collateral ligament arthroscopic replacement, left knee, was 
denied in October 2005.  The Veteran was informed of the decision 
and his appellate rights in October 2005.  He did not appeal and 
this determination became final. See 38 C.F.R. § 20.1103 (2010).  
The appellant attempted to reopen the claim in July 2007.  The 
Board must therefore review all of the evidence submitted since 
the final disallowance of the claim to determine whether the 
appellant's claim of service connection should be reopened and 
re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 
(1996).  A claim that is the subject of a final decision can be 
reopened upon the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010).

The Board points out that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended in 2001 and is applicable to 
claims to reopen filed on or after August 29, 2001. See 66 Fed. 
Reg. 45620 (2001).  The amended version of 38 C.F.R. § 3.156 
applies in the instant case as the appellant's claim to reopen 
was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has carefully reviewed the record and finds that the 
provisions of 38 C.F.R. § 3.156 are applicable in the instant 
case.  At the time of the prior denial in October 2005, the 
record included the service treatment records, the appellant's 
claims and post service medical evidence disclosing a torn and 
anterior cruciate ligament and possible meniscus tear.   The RO 
noted that although the Veteran was treated for left knee 
complaints in service diagnosed as retropatellar syndrome, the 
service discharge examination report was normal.  It was found 
that there was no evidence of continuity of left knee 
symptomatology or a chronic disorder deriving from service as 
left knee disability was not indicated for more than 15 years 
after discharge from active duty.  In essence, there was evidence 
of inservice disease or injury, post service disability and no 
accepted evidence of a nexus to service.  It was also determined 
that there was no competent evidence linking current left knee 
disability to service and service connection was denied.

Received into evidence after the Veteran attempted to reopen his 
claim in July 2007 was a clinical report from B. D. Smith, M.D., 
who essentially stated that the Veteran's original left knee 
injury which eventually led to surgery occurred on active duty 
and was "service connected".  The Board finds that in the 
context of the reasons for the prior denial, this evidence is new 
and material.  It was not of record at the time of the prior 
denial and tends to support the claim in a manner not 
demonstrated previously.  At the time of the prior decision, 
there was no accepted evidence of a nexus to service.  The 
additional evidence cures the prior evidentiary defect.  The 
Board thus finds that the additional information serves as a 
basis to reopen the claim of entitlement to service connection 
for a left knee disorder on a direct basis under 38 C.F.R. 
§ 3.156.  As such, the claim of entitlement to service connection 
for status post left knee anterior lateral ligament arthroscopic 
replacement is reopened.  It will be addressed in the remand that 
follows.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of status post anterior lateral ligament 
arthroscopic replacement of the left knee is granted.


REMAND

The Board finds that further development is warranted as to the 
issue of entitlement to service connection for left knee 
disability, to include as secondary to the service-connected 
right knee disorder.

The record discloses documented left knee complaints in service 
for which appellant sought treatment on a number of occasions.  
The Veteran reports continuity of left knee symptoms since 
service discharge, and the clinical evidence reflects current 
knee disability.  The appellant is also service-connected for a 
right knee disability to which he attributes a left knee disorder 
in the alternative.  Review of the record reflects that the 
Veteran has never had a VA examination of the left knee for 
compensation and pension purposes.  The Board concludes that a VA 
examination is required to resolve the claim, to include whether 
a left knee disorder is secondary to or has been aggravated by 
service-connected disability. See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent symptoms of 
disease and (2) indicates that those symptoms may be associated 
with his active military service).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic 
examination to determine whether it is at 
least as likely as not (probability of 50 
percent or better) a left knee disorder is 
directly related to service, or is 
secondary to or has been aggravated by the 
service-connected right knee disorder.  
All necessary tests and/or studies should 
be performed, and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review, and the report should take into 
account any intervening injuries to the 
left knee in arriving at an opinion.  If 
the VA examiner determines that a left 
knee disorder was aggravated by the 
service-connected right knee, the examiner 
should establish a baseline of left knee 
symptomatology.  The examiner should 
provide thorough rationale for the opinion 
or conclusion reached in the clinical 
report.

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


